ITEMID: 001-22793
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: COLLINS v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää;Nicolas Bratza
TEXT: The applicant, Ms Katie Collins, is a United Kingdom national, who was born in 1966 and lives in Lincoln. She is represented before the Court by Mr I. Wise, counsel practising in London, and Ms S. Hawson, a solicitor practising in Lincoln.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant, now aged 36, is microcephalic, has spasticity to her lower limbs and is autistic. She has limited verbal skills and has been assessed as having the mental age of about four and a half years.
From 1986, she was resident in a longstay hospital for the mentally handicapped. In about January 1990, she was moved to live in Long Leys Court, a purpose built complex of five bungalows and communal facilities for severely disabled adults which forms a unit within the grounds of St George’s Hospital, Lincoln. At the time of her move, the applicants and others who were also moved at this time were promised a “home for life” at Long Leys Court.
In August 2000, the Lincolnshire Health Authority (the “LHA”) issued proposals for consultation which would result in the provision at Long Leys Court ceasing and the site being used for 16 assessment/treatment and forensic beds. It was envisaged that the current residents would be transferred to social care in the community by April 2001.
During the period of consultation, the applicant’s parents wrote to the LHA complaining of this intention to renege on its promise to provide a home for life for the applicant at Long Leys Court. The applicant’s parents took the view, as later set out in their judicial review application, that the applicant would be adversely affected by the change to her routine and environment and that the applicant was adamant that she wished to remain in Long Leys Court.
On 26 October 2000, the LHA considered the outcome of the consultation process, whose proposals had been supported by the Community Health Council but opposed by the residents’ carers. While they agreed to proposals to transfer provision for the residents to “Social Care Providers” they deferred a decision about the future use of the site and sought legal advice concerning the “home for life” promises allegedly made to the residents. It was acknowledged by the LHA, in face of the consistent statements by the families of Long Leys residents, that there was a possibility that such had been given to some of the residents.
The LHA were given advice by solicitors that:
“The view is that ‘home for life’ does not necessarily mean a ‘home for life’ at a particular hospital or place of residence; rather a ‘home for life’ by reference to the needs of those individuals being met appropriately. Their need at the time that any decision is made to transfer them to other accommodation must be taken into account as must their own wishes.”
On 30 November 2000, the LHA took the decision to stop the provision of long term care beds at Long Leys and to transfer the future care of the residents to the Social Service Directorate, with due regard to working closely with the users of the services, their relatives and carers in the shape and design of new services to replace those long term care beds.
The applicant took judicial proceedings through her mother and litigation friend, alleging inter alia that the LHA had failed to respect the promise made to the applicant of a home for life at Long Leys Court, that the LHA had failed to assess her needs prior to deciding to move her and failed to give rational reasons for the decision to resile from the promise.
In his judgment of 6 September 2001, the Deputy High Court judge rejected all the applicant’s arguments. He found that the decision reflected the government policy which was to encourage the removal of persons with learning disabilities away from long term care in institutions, particularly where there was no need for the use of health resources, since the view was being taken that it would benefit the individual by promoting their independence, choice and civil rights. The decision was not taken on an erroneous view that all persons in institutional care had to be moved but was based on an assessment of the personal circumstances of the residents in this case. The judge was also satisfied that the authority did properly take into account the strong preference of the applicant and her family that she should continue to live at Long Leys. While the LHA regarded this as a weighty factor, they nonetheless concluded that it would be very much in the interests of the applicant to move into the community as she had no health needs requiring a hospital setting and her autonomy and progress would be enhanced by the move. He referred to the evidence of the consultant psychiatrist, according to whom previous patients moved into community homes had made impressive progress in health, behaviour, social skills and communication, and to his opinion that such a move would have a positive impact. He considered that there was no failure in assessment of the applicant’s situation as the consultant psychiatrist and the LHA were entitled to rely on their experience of the applicant to conclude that she would be able to adjust well to a move with adequate support without seeking a specific psychological assessment of the impact of the change. As regarded the giving of the promise of “a home for life”, the judge found that the local health authority’s approach had accorded with legal requirements of giving due consideration to the promise - they had quite properly taken legal advice on the point – and that they had been entitled to decide to move the applicant in light of their conclusion that she would benefit positively from the move. He concluded:
“For similar reasons, I am satisfied that the assessment ... of the benefits to [the applicant] of moving her out of NHS care and the [LHA’s] decision to act on those views, mean that the interference with [the applicant’s] right to respect for her home is justified under Article 8 § 2 of the Convention. The [LHA] are entitled to a degree of deference in relation to such a decision and I cannot say that their decision is a breach of Article 8, in the particular circumstances of [the applicant’s ] case, having regard, again, as I have mentioned, to the fact that moving [the applicant] will promote other aspects of her rights as a citizen in the community.”
The applicant applied for permission to appeal against this decision. A single judge of the Court of Appeal refused permission finding that the judge had reached the right decision for the right reasons. The Court of Appeal refused the renewed application on 7 November 2001, finding that the judge had taken into account all relevant matters and that his approach to the issues could not be faulted.
